Citation Nr: 0702775	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  98-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased disability rating in excess 
of 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
September 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDINGS OF FACT

1.  The veteran's current cervical spine disorder, diagnosed 
as degenerative osteoarthritis of the C3 and C4 vertical 
bodies, is related to his military service.

2.  The veteran's lumbosacral strain is manifested by no more 
than severe limitation of motion, severe intervertebral disc 
syndrome, or severe lumbosacral strain.

  
CONCLUSIONS OF LAW

1.  A cervical spine disorder, diagnosed as degenerative 
osteoarthritis of the C3 and C4 vertical bodies, was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a rating in excess of 40 percent for 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. §4.71a, Diagnostic 
Code 5237 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in September 2001 and March 2005 advised the veteran of 
the notice requirements.  See Id.; Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication herein, the 
appellant has not been prejudiced thereby.  In making this 
determination, the Board notes that the initial adjudication 
on appeal herein was issued prior to the enactment of the 
Veterans Claims Assistance Act of 2000.  Moreover, the 
content of the notice subsequently provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, and 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, service personnel records, VA medical treatment 
records, and identified pertinent private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the veteran has received VA examinations for each 
of the issues addressed in this decision.  There is no 
indication in the record that additional evidence relevant to 
any of the issues 


decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.  

A.  Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran is seeking service connection for a cervical 
spine disorder.  At his hearing before the Board, the veteran 
testified that he injured his entire spine while riding in 
the back of a truck.  Specifically, he alleged that the truck 
ran into a very large pothole, causing him to fall, resulting 
in injuries.  He claimed that he received treatment for this 
condition at Fort Hood Hospital.  

The veteran served on active duty in the United States Army 
from December 1976 to September 1983.  A treatment report, 
dated in September 1977, noted the veteran's complaints of 
right cervical spine pain for the past three weeks.  Physical 
examination revealed tenderness on the right side of the 
neck, and a reduced range of motion.  The report concluded 
with an assessment of myalgia.  A treatment report, dated in 
January 1978, noted the veteran's complaints of pain from his 
neck down to his knees following a fall from some steps.  The 
report noted that he hit his 


head in the fall, and that he had blurred vision and 
disorientation for five minutes.  Physical examination 
revealed that it was difficult for the veteran to stand and 
that the range of motion in his neck was limited.  A 
treatment report, dated in August 1982, noted the veteran's 
complaints of a painful and stiff neck.  Physical examination 
revealed the muscle of the right side of the neck to be tight 
and stiff.  Range of motion of the neck was limited.  The 
report concluded with a diagnosis of muscle stiffness.  A 
treatment report, dated in September 1982, noted the 
veteran's five day history of right cervical pain.  X-ray 
examination of the cervical spine revealed no significant 
abnormalities.  A treatment report, dated in August 1983, 
noted the veteran's complaints of back pain, secondary to 
lifting the previous day.  The report concluded with an 
assessment of muscle pain.  The veteran's discharge 
examination, performed in August 1983, noted essentially 
normal findings throughout.  

The veteran filed his present claim seeking service 
connection for a cervical spine disorder in July 1996.  A 
review of the veteran's post service treatment records 
revealed a complaint of neck pain during a VA physical 
examination in March 1988.

In February 1998, the veteran underwent a VA examination for 
joints.  The examination report noted the veteran's 
complaints of constant pain in his low back and neck.  
Physical examination of the cervical spine revealed 
tenderness in the para-cervical muscles, with a reduced range 
of motion.  The report concluded with a diagnosis of 
symptomatic arthrofibrosis, degenerative joint disease, 
cervical spine.  The VA examiner further opined that is was 
"more likely than not" that the veteran's cervical spine 
degenerative joint disease would be due to his inservice neck 
injury, which occurred when he was in the back of the truck 
and fell injuring his spine.  

In June 2005, a second VA examination for joints was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folders.  The examination report noted the 
veteran's history of low back and neck pain following an 
inservice fall while he was being transported in a truck.  
The veteran reported that his neck 


pain bothered him intermittently on a daily basis.  Physical 
examination revealed a reduced range of motion of the 
cervical spine, with pain.  The examiner further noted 
pertinent medical history, including an x-ray examination of 
the spine, performed in November 1993, which concluded with 
an impression of anterior spurs at C3 and C4, posterior spurs 
with encroachment of the intervertebral foramina between C3-
C4, bilaterally.  It also noted that C3, C4, and C5 were 
wedge deformed.  A current X-ray examination of the cervical 
spine revealed slight anterior wedging of C3 and C4, and 
narrowing of the C3-C4 disc space, with impingement by small 
bony spurs upon the neuroforamina, bilaterally.  The x-ray 
report concluded with an impression of degenerative 
osteoarthritis of the C3 and C4 vertebral bodies and 
degenerative disc disease at the C3-C4 level.  The 
examination report concluded with a diagnosis of chronic neck 
pain, with evidence of degenerative osteoarthritis of the C3 
and C4 vertebral bodies.  The VA examiner opined that it was 
"at least as likely as not" that the veteran's current 
neck/cervical spine disorder was related to his military 
service.  An addendum to the examination report, dated in 
November 2005, noted that the examiner based his findings 
upon review of the veteran's claims folders, including 
service medical records showing treatment for neck pain.  The 
VA examiner specifically noted inservice treatment records, 
dated in January 1978, December 1980, and August 1982.

After reviewing the evidence of record, the Board concludes 
that service connection for a cervical spine disorder, 
diagnosed as degenerative osteoarthritis of the C3 and C4 
vertical bodies, is warranted.  The veteran's service medical 
records show treatment for cervical spine complaints.  Two 
separate VA examiners have attributed the veteran's current 
cervical spine disorder to his military service, and at least 
one of those examiners has done so based upon an extensive 
review of the record.  Under these circumstances, service 
connection for a cervical spine disorder is warranted.

B.  Increased Disability Rating for Lumbosacral Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings 


contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's lumbosacral 
strain, the present level of disability is of primary 
concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).

Service connection for lumbosacral strain was granted by an 
RO decision in March 1986.  At that time, the veteran's 
lumbosacral strain was given an initial disability evaluation 
of 10 percent, effective from September 1983.  In August 
1989, the RO issued a rating decision which granted an 
increased rating of 20 percent for this condition, effective 
from June 1989.  In January 1991, the RO issued a rating 
decision which assigned an increased disability rating of 40 
percent for this condition, effective from July 1990.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected lumbosacral strain, effective August 2003.  Compare 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006); see also 68 Fed. Reg. 
51454-51456 (August 27, 2003).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of 


the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

The RO addressed the veteran's claim for an increase rating 
under both the criteria effective prior to September 26, 2003 
and the criteria effective beginning September 26, 2003.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory provisions both before and beginning 
on September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For lumbosacral strain prior to September 26, 2003, a 40 
percent evaluation was the maximum rating and was assigned 
for severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

For limitation of motion of the lumbar spine prior to 
September 26, 2003, a 40 percent evaluation was the maximum 
rating and was assigned for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Additionally, ankylosis of the lumbar spine in a 
favorable position warranted a 40 percent disability rating, 
and ankylosis in an unfavorable position warranted a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).

In February 1998, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of constant low back pain.  He reported symptoms of numbness 
in both of his lower extremities, which was worse on the 
left.  Physical examination of the lumbar spine revealed 
general pain and tenderness over the spinous process and 
paralumbar muscles.  Range of motion of the lumbar spine was 
reduced, with forward flexion noted to 40 degrees.  
Neurological examination revealed no atrophy of the lower 
extremities, with strength grossly intact.  Diagnoses 
included symptomatic discogenic lumbar spondylosis, with 


chronic lumbar strain and sprain, and diabetic polyneuropathy 
affecting both lower extremities.  As to the veteran's lower 
extremities, the VA examiner commented that the veteran had 
polyneuropathy, with no true radiculopathy, and that the 
problems in his lower extremities were mostly due to the 
diabetic condition, with documented electrodiagnostic testing 
of polyneuropathy and no radiculopathy.  

A VA examination for joints, dated in September 1999, noted 
the veteran's complaints of daily low back pain.  Physical 
examination revealed no muscular spasm or tenderness.  Range 
of motion of the lumbar spine revealed forward flexion to 30 
degrees, backward extension to 5 degrees, lateral rotation to 
20 degrees bilaterally, and lateral flexion to 10 degrees 
bilaterally.  There was no evidence of easy fatigability or 
incoordination.  The diagnosis was degenerative joint disease 
of the lumbosacral spine, which was prone to exacerbation on 
a daily basis.  

In February 2003, a VA examination of the spine noted that 
the veteran was working as an overnight stocker, a position 
which requires lifting light packages to stock them on 
shelves.  The report noted that the veteran wore a corset-
type back brace, and took medications for back pain.  
Physical examination revealed that he walked slowly with a 
cane.  He exhibited difficulty in sitting down and arising 
from a chair.  Range of motion of the lumbosacral spine 
revealed forward flexion to 15 degrees, no extension, and 
right and left lateral bending to 10 degrees.  There was pain 
at the end range of motion in all directions.  The report 
noted diffuse tenderness to a mild degree over the entire 
lumbar area.  Patellar and Achilles reflexes were absent.  
The report concluded with diagnoses of chronic lumbar strain 
and diabetic neuropathy.  The VA examiner also noted that the 
veteran's back condition would cause moderate impairment of 
function with stressful use of the lower back.

Under the old regulations, the veteran's spine is not shown 
to be ankylosed to warrant a higher rating based upon a 
limitation of motion, and the veteran's condition is not 
shown to be analogous to pronounced intervertebral syndrome.  
All VA examinations, performed in February 1998, September 
1999, February 2003, and June 2005, revealed some motion in 
the lumbar spine, including forward 


flexion ranging form 15 to 50 degrees; lateral rotation, 
bilaterally, to 20 degrees; and lateral flexion, bilaterally, 
ranging from 10 to 20 degrees.  In addition, as noted above, 
the VA examiner conducting the February 1998 VA examination 
for joints noted that the veteran exhibited no true 
radiculopathy.  As to the veteran's lower extremities, the VA 
examiner noted that the veteran has polyneuropathy, which was 
documented by electrodiagnostic testing.  As there is no 
evidence of vertebral fracture, ankylosis, or pronounced 
intervertebral disc syndrome, which are the other potentially 
applicable diagnostic codes applicable to the low back, the 
Board finds that another rating code was not more appropriate 
prior to the schedular rating change on September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 5293 
(2002).

In June 2005, a VA examination of the spine was conducted.  
The VA examiner conducting this examination noted that he had 
reviewed the veteran's claims folders.  The report noted the 
veteran's complaints of low back pain, on a daily basis, at a 
severity of 8 out of 10.  The report noted that the symptoms 
did not radiate down into the legs.  The veteran indicated 
that his low back pain would flare up approximately once 
every three months.  He denied any incapacitating episodes in 
the past 12 months regarding his low back pain.  The veteran 
was noted to walk with a cane, and was wearing a lumbar 
orthosis/brace.  The report noted that he was independent 
with activities of daily living and driving, and noted that 
he worked as a security person.  It also noted findings on a 
medical treatment report, dated in June 2005, which indicated 
that the veteran was walking without difficulty in the 
corridors of the medical center.

Physical examination revealed that the veteran ambulated 
slowly with a cane, showing no loss of balance.  Range of 
motion of the lumbar spine revealed forward flexion to 40 
degrees, bilateral flexion to 20 degrees and bilateral 
lateral flexion to 20 degrees.  The veteran refused to extend 
his low back due to complaints of pain.  The VA examiner 
noted that there would be additional decrease in the range of 
motion due to pain during flare-ups, but that it would be 
impossible to quantify in exact degrees.  There was no fixed 
deformity (ankylosis).  Sensation was decreased to light 
touch diffusely below the bilateral knees, and the report 
noted that the 


veteran had a history of diabetic neuropathy.  Motor strength 
testing revealed 4/5 strength diffusely in the upper and 
lower extremities.  The VA examiner was unsure if the veteran 
was giving his full effort.  X-ray examination of the lumbar 
spine revealed a narrowing of the L5-S1 intervertebral disc 
space.  The report concluded with a diagnosis of chronic low 
back pain, with evidence of degenerative disc disease at L5-
S1.

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the thoracolumbar spine; 
and a 20 percent evaluation is assigned when forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2006).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2006).  Finally, the revised rating formula indicates that 
this criteria is to be applied 


with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease.  38 C.F.R. § 
4.71a.

The veteran's most recent VA examination of the spine, 
performed in June 2005, revealed forward flexion to 40 
degrees, no extension, bilateral lateral flexion to 20 
degrees and bilateral lateral rotation to 20 degrees.  Thus, 
it appears the veteran's current condition is more than 
adequately rated under the current ratings criteria.   

As there is no evidence of neurological disability, a 
separate evaluation for neurological manifestations of low 
back disability is not warranted.  38 C.F.R. § 4.71a, Note 
(1).  See 38 C.F.R. § 4.25 (2006).

Finally, the Board observes the evidence does not show that 
the veteran's service-connected disability is in any way 
exceptional or unusual.  The record does not document that he 
has experienced marked interference with employment not 
contemplated by the rating in effect, or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  In addition, the evidence of 
record is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2006).

Under either the new or the old criteria, low back 
symptomatology supportive of a rating in excess of 40 percent 
for the lumbar spine has not been shown.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of the one assigned, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a cervical spine disorder, diagnosed 
as degenerative osteoarthritis of the C3 and C4 vertical 
bodies, is granted.

An increased evaluation in excess of 40 percent for service-
connected lumbosacral strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


